                          IN THE UNITED STATES DISTRICT COURT

                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA

MEILING SERRANO AND EDDIE PINNIX,                     Case No.: 3:20-cv-00462-FDW-DSC

                Plaintiffs,                           ORDER RE DEFENDANT FACT
                                                      SHEETS
vs.


PFIZER INC., PHARMACIA LLC f/k/a/
PHARMACIA CORPORATION, PARKE,
DAVIS & COMPANY LLC as successor-in-
interest of PARKE, DAVIS & COMPANY,
and WARNER-LAMBERT COMPANY LLC
f/k/a WARNER-LAMBERT COMPANY,

                Defendants.


                                                ORDER


       The Court has reviewed the Parties’ Proposed Joint Order Regarding Defendant Fact Sheets.

For good cause shown, IT IS ORDERED as follows:
       1.       The format of the DFS that will be used in this action is attached as Exhibit 1.

       2.       Within ninety days of receipt by Defendants of a substantially completed Plaintiff

Fact Sheet in this case or within ninety days of the entry of this Case Management Order, whichever

is later, Defendants must complete and serve the DFS pursuant to this Order.
       3.       Fact Sheet Deficiency Dispute Resolution

       Phase I: Deficiency Letter: If Plaintiffs deem the DFS deficient, Plaintiffs’ counsel shall

notify Defendants’ counsel of the purported deficiencies in writing and allow Defendants an

additional thirty days to correct the alleged deficiency.

       Phase II: Meet and Confer: Should Defendants fail to sufficiently respond to the deficiency

letter and cure the deficiency(ies) within thirty days, then Plaintiffs may request a meet and confer.

Plaintiffs’ counsel shall notify Defendants’ counsel in writing via e-mail of the request to meet and

confer and such meet and confer shall occur within seven days.


                                                  1
   Case                      ORDER RE
            3:20-cv-00462-FDW-DSC     DEFENDANT
                                    Document 33 FACT
                                                 FiledSHEET
                                                       01/13/21              Page 1 of 2
       Phase III: Motion to Compel: Following the meet and confer period, should Defendants 1)

fail to cure the stated deficiency(ies); 2) fail to respond to or participate in the meet and confer

process; or 3) otherwise fail to provide adequate responses, and absent agreement of the parties to

further extend the period for meeting and conferring, Plaintiffs may then seek leave of Court to file

a motion to compel the allegedly deficient discovery information.


       SO ORDERED.

                                     Signed: January 13, 2021




                                                 2
   Case                    ORDER RE
          3:20-cv-00462-FDW-DSC     DEFENDANT
                                  Document 33 FACT
                                               FiledSHEET
                                                     01/13/21               Page 2 of 2
